      Case 2:19-cv-12655-JCZ-MBN Document 34 Filed 05/07/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 PETER HANSCHE                                             CIVIL ACTION

 VERSUS                                                    NO: 19-12655

 CITY OF NEW ORLEANS, ET AL.                               SECTION: "A" (5)




                                          ORDER

       Pursuant to the Court's previous order,

       IT IS ORDERED that counsel for all parties contact the assigned United States

Magistrate Judge by May 14, 2021, for the purpose of scheduling a settlement

conference. Plaintiff counsel shall initiate the call.

       New Orleans, Louisiana, May 6, 2021



                                           ______________________________
                                           Judge Jay C. Zainey
                                           United States District Judge
